355 U.S. 7 (1957)
SIMPSON ET AL.
v.
UNITED STATES.
No. 131.
Supreme Court of United States.
Decided October 14, 1957.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Reuben G. Lenske for petitioners.
Solicitor General Rankin for the United States.
PER CURIAM.
The petition for writ of certiorari is granted. Upon consideration of the entire record and the confession of error by the Solicitor General, the judgments of the United States Court of Appeals for the Ninth Circuit are reversed. Hoffman v. United States, 341 U.S. 479.